Exhibit Loan Agreement with Frost Bank for $241,932.71due March 4, 2011 Principal $241,932.71 Loan Date 03-04-2008 Maturity 03-04-2011 Loan No. 9002 Call/Coll Account 4149431 Officer 792 Intitials References in the boxes above are for Lender’s use only and do not limit the applicability of this document to any particular loan or item. Any Item above containing “***” has been omitted due to text length limitations. Borrower: LABWIRE, INC, (TIN: 37-1501818) 14133 MEMORIAL STE 1 HOUSTON, TX 77079 Lender: THE FROST NATIONAL BANK BELLAIRE FINANCIAL CENTER P.O. BOX 1600 SAN ANTONIO, TX 78298 Principal Amount: $241,932.71 Date of Note: March 4, 2, INC. (“Borrower”) promises to pay to THE FROST NATIONAL BANK (“Lender”), or order in lawful money of the United States of America the principal amount of Two Hundred
